DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive.
Regarding the claim amendments, the examiner generally noted the lack of full support for the claim scope in the advisory action dated 28 January 2022 for which the applicant has not responded.
“Applicant should specifically point out the support for any amendments made to the disclosure” (see MPEP § 2163.06).
in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure (see MPEP § 2163 I. B.).  
The applicant does not explain how the “first rectangular portion” and “second rectangular portion” is being interpreted from the elements of Fig. 16 in order to show proper support for the claim amendments.
Fig. 16 does not necessarily show “a first rectangular portion embedded in the seed layer” and “a second rectangular portion on top of the first rectangular portion.”  The written description is what we rely upon to provide support of what the figures actually depict.  The applicant’s written description does not mention a first rectangular portion or a second rectangular portion nor defines the relationship of their structural boundaries anywhere.  There is no disclosure as to the metes and bounds of a “portion” of the metal wiring let alone the shape of said portion to be specifically rectangular vs having any particular dimension, angle or other shape regardless of degree.  How the applicant is defining the first and second portions, and location of support for the specific rectangular shape of those portions is unclear from the initially filed written description.
There is no description in the applicant’s disclosure as to any inventive advantage or criticality over the prior art with respect to the shape of any portions of the metal wiring layer.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  When there is no disclosed criticality by the applicant as to the shape being inventive, it appears to be arbitrary.  Furthermore, a disclosed critical 
The applicant’s disclosure does not define any particular structural boundaries of “portions” of the metal wiring layer as being rectangular.  Therefore, the examiner takes the broadest reasonable interpretation that any arbitrarily defined rectangle portions of the metal wiring layer of the prior art read on the newly recited claim amendments.
The applicant argues that Scanlan shows in Fig. 1J that the metal wiring has a rectangular portion and a trapezoid portion, instead of another rectangular portion.  
The examiner respectfully disagrees with the applicant’s characterization of the shape of the metal wiring layer disclosed by Scanlan.  Scanlan explicitly teaches the new claim limitations regarding the first and second rectangular portions.  Specifically, Scanlan states:
[0046] The via holes 110 can extend completely through the dielectric layer 102, between the first surface and the second surface of the transfer dielectric (such as surfaces 102a and 102b). A slope of the sidewalls of the via holes 110 can be perpendicular, or at a 90 degree angle with respect to the first surface, the second surface, or both the first and second surface of the transfer dielectric 102. The slope of the sidewalls of the via holes 110 can also be any other suitable angle that intersects with, and is not parallel to, the first and second opposing surfaces of the transfer dielectric 102. The slope of the sidewalls of the via holes 110 can be angled, sloped, linear, quadratic, organic, geometric, constant, or vary along a height or depth of the via holes 110.

Therefore, the perpendicular sidewalls of the via holes necessarily results in the first portion of the metal wiring layer embedded in the seed layer to have a rectangular shape.  Furthermore, the applicant is only claim an arbitrary portion of the metal wiring .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for the recitation of “in a cross section view, the metal wiring layer includes a first rectangular portion embedded in the seed layer and a section rectangular portion on top of the first rectangular portion” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description is what we rely upon to provide support of what the figures actually depict.  The applicant’s written description does not mention a first rectangular portion or a second rectangular portion nor defines the relationship of their structural boundaries anywhere.  There is no disclosure as to the metes and bounds of a “portion” of the metal wiring let alone the shape of said portion to be specifically rectangular vs having any particular dimension, angle or other shape regardless of degree.  How the applicant is defining the first and second portions, and location of support for the specific rectangular shape of those portions is unclear from the initially filed written description.
The extent of the discussion as it pertains to the seed layer (212) and metal wiring layer (209) is found in applicant’s paragraphs 62, 63, 65, 68:
[0062] Referring to Figure 14, a metal wiring layer 209 may be formed on portions of the photoresist layer 208 and in the first opening 11. The metal wiring layer 209 may be made of Cu. Forming the metal wiring layer 209 may include an electroplating process, or a physical deposition process, etc. The metal wiring layer 209 may be used to realize the interconnection and routing of the first chip 203 and a subsequently formed solder ball. 

[0063] Before forming the metal wiring layer 209, a seed layer 212 may be formed on portions of the photoresist layer 208 and in the first opening 11. The seed layer 212 may be made of a metal. Forming the seed layer 212 may include 

[0065] Referring to Figure 15, a protection layer 210 may be formed on the metal wiring layer 209. The protection layer 210 may be made of an insulating material, and the insulating material may include an organic insulating material, or an inorganic insulating material.

[0068] A second opening 213 may be formed in the protection layer 210, and a bottom of the second opening 213 may expose the metal wiring layer 209, facilitating the interconnection between a solder ball subsequently formed in the second opening 213 and the metal wiring layer 209.

The written description lacks any discussion of first and second portions or shapes of portions of the metal wiring layer.  The drawings are general representations and not necessarily to scale or showing the exact real-world structure (i.e. not a photograph or real world image).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (U.S. Patent Application Publication 2017/0033009) in view of Strothmann et al. (U.S. Patent Application Publication 2015/0243575).
As insofar as Claim 1 is supported, Scanlan teaches in Fig. 1L for example, a packaging structure, comprising: a plurality of first chips (106; par. 40); a molding layer (108; par. 41) between each two adjacent first chips (106) of the plurality of first chips (106), wherein the molding layer (108) covers a sidewall of the each two first chips (106) of the plurality of first chips (106) and exposes a top surface (facing 102) of the each two first chips (106) of the plurality of first chips (106); a photoresist layer (102; par. 37-41) formed on the molding layer (108) and the first chips (106), wherein the photoresist layer (102) includes first portions completely covering a top surface (facing 102) of the molding layer (108) and second portions on a top surface (facing 102) of each of the plurality of first chips (106); a seed layer (112; par. 47) formed between each first 
[0046] The via holes 110 can extend completely through the dielectric layer 102, between the first surface and the second surface of the transfer dielectric (such as surfaces 102a and 102b). A slope of the sidewalls of the via holes 110 can be perpendicular, or at a 90 degree angle with respect to the first surface, the second surface, or both the first and second surface of the transfer dielectric 102. The slope of the sidewalls of the via holes 110 can also be any other suitable angle that intersects with, and is not parallel to, the first and second opposing surfaces of the transfer dielectric 102. The slope of the sidewalls of the via holes 110 can be angled, sloped, linear, quadratic, organic, geometric, constant, or vary along a height or depth of the via holes 110.

Therefore, the perpendicular sidewalls of the via holes necessarily result in the first portion of the metal wiring layer embedded in the seed layer to have a rectangular shape.  Furthermore, the applicant is only claiming an arbitrary portion of the metal wiring layer, with no defined structural boundaries of the rectangular shape.  Therefore, inside the “trapezoid portion,” as coined by the applicant, exists a rectangular shaped portion of the metal wiring layer within as shown below.

    PNG
    media_image1.png
    461
    811
    media_image1.png
    Greyscale

Scanlan does not explicitly state wherein the molding layer and the plurality of first chips have the same thickness.
However, in the same field of endeavor, Strothmann teaches in Fig. 5a and 5b for example, a packaging structure, comprising: a plurality of first chips (124); a molding layer (158) between each two adjacent first chips (124) of the plurality of first chips 


    PNG
    media_image2.png
    410
    1076
    media_image2.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the molding layer and the first chips of Scanlan to be of the same thickness as taught by Strothmann in order to reduce any warpage (par. 63, 73, 97 and 116).
As insofar as Claim 2 is supported, as modified above, Scanlan further teaches wherein the molding layer is formed by: forming an opening (space between chips) between the each two adjacent first chips of the plurality of first chips (106); and forming the molding layer (108) in the opening (space between chips) (Fig. 1A and 1B).  The language, term, or phrase “formed by”, is directed towards the process of forming the per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As insofar as Claims 3 and 4 are supported, as modified above, Scanlan further teaches wherein the molding layer (108) is made of epoxy resin and has a coefficient of thermal expansion (CTE) (par. 42 and 43).  Scanlan does not specifically state the material of the plurality of first chips (106), per se, therefore one cannot determine if the coefficient of thermal expansion (CTE) of the molding layer (108; par. 42 and 43) is greater than a coefficient of thermal expansion of the plurality of first chips (106), per se.
In the same field of endeavor, Strothmann further teaches wherein the molding layer (158) is made of one of epoxy resin (par. 55), and the first chips (124 of 122/120) are made of silicon (par. 9 and 42); and a coefficient of thermal expansion of the 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the industry standard widely utilized silicon material as taught by Strothmann for the first chips of Scanlan based on its well-known suitability in the art for building semiconductor devices and compatibility in device packaging.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As insofar as Claim 8 is supported, as modified above, Scanlan further teaches wherein: the plurality of first chips (106) and the molding layer (108) are located in a plurality of first chip regions.  It is noted that structural boundaries of “chip regions” aren’t defined in the claim.
As insofar as Claim 12 is supported, as modified above, Scanlan further teaches wherein: each first chip (106) of the plurality of first chips (106) is connected to two adjacent metal interconnection structures through the seed layer (112), respectively (as seen in Fig. 1L).
As insofar as Claim 13 is supported, as modified above, Scanlan further teaches wherein: each of the two seed layer (112) portions has a concave, the metal wiring layer (118) includes a plurality of metal wiring layer (118) portions, and each of the plurality of metal wiring layer (118) portions fills up a corresponding seed layer (112) portion and separated from adjacent metal wiring layer (118) portions by the protection layer (122).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896